Citation Nr: 0105045	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for degenerative arthritis of the right knee.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for laxity of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The RO continued a 30 
percent disability evaluation for degenerative arthritis of 
the right knee and granted service connection and assigned an 
initial 10 percent disability evaluation for laxity of the 
joint.  In support of his claims, the veteran gave testimony 
at a video conference hearing conducted by the undersigned in 
September 1999. 


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Degenerative arthritis of the right knee is productive of 
not more than marked impairment of the joint, analogous to 
marked impairment of the tibia and fibula due to genu valgus 
deformity.  

3.  The veteran has no more than slight instability of the 
right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5262 (2000).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for laxity of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to a disability evaluation in 
excess of 30 percent for degenerative arthritis of the right 
knee and an initial disability evaluation in excess of 10 
percent for laxity of the right knee.  The veteran contends 
that his disability evaluations do not accurately reflect the 
severity of his right knee symptomatology.   

The Board initially notes that during the pendency of the 
veteran's appeal, there was a major change in the law which 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now requires VA to proceed directly with an 
adjudication of the merits of a claim (provided the Board 
finds that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claim of 
entitlement to increased disability evaluations for his right 
knee symptomatology.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The veteran's right knee claims had been 
developed and considered on the merits.  In a June 1999 
statement of the case the RO notified the veteran and his 
representative of all regulations pertinent to a claim of 
entitlement to a disability evaluation in excess of 30 
percent for degenerative arthritis of the right knee and to a 
claim of entitlement to an initial disability evaluation in 
excess of 10 percent for laxity of the right knee.  Further, 
the RO informed the veteran that his claims were denied 
because the evidence did not warrant increased disability 
evaluations under relevant criteria.  The veteran was also 
afforded VA examinations in December 1997, August 1998 and 
March 1999 and he was afforded the opportunity to give 
testimony regarding his knee disabilities at a video 
conference hearing in September 1999.  Accordingly, the Board 
is satisfied that the veteran was ensured due process of law 
as a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, including the 
examinations which have been conducted, the Board finds that 
no further assistance is necessary for an equitable 
adjudication of the right knee claims.  Therefore, the Board 
will proceed with adjudication of the veteran's appeal.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where a veteran takes exception to an 
initial rating decision, separate or staged ratings may be 
assigned for separate periods of times based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, the veteran is seeking an increased disability 
evaluation for degenerative arthritis of the right knee and a 
higher initial disability evaluation for laxity of the right 
knee.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, for example, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (2000), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2000).  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (2000).  

In an April 1999 rating decision, the RO continued a 30 
percent disability evaluation for degenerative arthritis of 
the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5262, and granted service connection and assigned a 10 
percent disability evaluation for laxity of the right knee 
pursuant to 38 C.F.R. § 4.71a, DC 5257, effective December 
14, 1998, the date of receipt of claim.  In making these 
determinations, the RO considered outpatient treatment 
records from Des Moines Orthopaedic Surgeons dated February 
1999, James E. Mansour, M.D., dated January 1999, Dan A. 
Swoyer, M.D., dated February 1999, a VA outpatient treatment 
record dated February 1999 and a VA examination report dated 
in March 1999.  At that time, the veteran submitted an 
additional statement from Devon D. Goetz, M.D., with Des 
Moines Orthopaedic Surgeons.  

Historically, the veteran dislocated his right knee when he 
slipped and fell in March 1943 at Anzio Beachhead.  He was 
hospitalized for about three months.  There was no fracture, 
but he had limitation and pain on flexion.  He was granted 
service connection for limitation of flexion of the right 
knee, symptomatic, in a February 1946 rating decision and 
assigned a 10 percent rating.  More recently, the disability 
evaluation for degenerative arthritis of the right knee was 
increased to 30 percent in an April 1998 rating decision 
based on the review of a December 1997 VA examination report.  
In December 1997, the veteran complained of constant pain in 
the right knee.  Physical examination revealed that he had 
difficulty transferring from a seated position to a standing 
position.  He walked with a mild limp and he used a cane.  He 
had a valgus deformity of 15 degrees of the right knee and 
range of motion from 0 to 130 degrees.  Twisting the right 
knee was painful and crepitant in all positions.  There was 
no significant ligamentous laxity, but there was x-ray 
evidence of advanced degenerative arthritis in the right 
knee.  The examiner noted that the veteran had significant 
impairment due to the condition of his knees, primarily the 
right knee.  He had excessive fatigability and weakened 
movement with transfer and walking activities.  There was no 
significant neuromuscular incoordination, but there was pain 
with motion and use of the legs.  The examiner opined that 
the veteran's principal functional impairment was due to pain 
in the right knee.  

In September and October 1998, the RO continued the veteran's 
30 percent disability evaluation based in part on the results 
of an August 1998 VA examination and a review of VA 
outpatient treatment records dated October 1997 to August 
1998.  When examined for compensation purposes in August 
1998, the VA examiner noted that there had been essentially 
no change clinically or historically since the December 1997 
VA examination.  The veteran still had range of motion of the 
right knee from 0 to 130 degrees.  He noted that the 
veteran's symptoms were in part related to his injury in 
service and he would be regarded as moderately impaired.  He 
had limited walking and standing tolerance.  He was able to 
mow his yard with a riding mower and drive an automobile.  He 
could shop for groceries hanging on the cart and was able to 
do some small engine mechanical work in his shop.  The 
outpatient treatment records document the veteran's ongoing 
complaints regarding right knee pain and show that he 
received an injection of Lidocaine and Depo-Medrol for pain.  

In January 1999, the veteran sought treatment from Dr. 
Mansour for pain in his right knee.  He reported that he was 
taking Relafen and aspirin every day for his knee.  Physical 
examination revealed a major genu valgus deformity of the 
right knee, which Dr. Mansour described as obviously 
abnormal.  X-rays of the lateral compartment of the right 
knee revealed bone on bone with cartilage damage.  The 
diagnosis was severe degenerative arthritis, lateral 
compartment of the right knee with genu valgus deformity.  
The veteran was referred for a surgical opinion.  

The veteran underwent a surgical consultation in February 
1999 with Dr. Goetz.  The veteran presented with complaints 
of right knee pain with radiation into his leg and thigh.  He 
also reported having pain in his right heel and foot.  Dr. 
Goetz characterized the veteran's knee pain as moderate, 
continuous pain.  He indicated that the veteran had mild pain 
at rest and severe pain with standing, walking, using stairs 
and with squatting.  It was indicated that the veteran was 
housebound, but could walk for 15 minutes and used a cane.  
The veteran was noted to have moderate difficulty putting on 
shoes and socks as well as getting in and out of a chair, a 
car, going shopping, or doing house or yard work.  Dr. Goetz 
stated that the veteran had moderate pain at night, mild 
swelling and moderate stiffness after sitting.  Physical 
examination revealed that the veteran had a range of motion 
of the right knee from 0 to 120 degrees.  There was some 
anterior laxity of the right knee, but no crepitus or pain 
with compression.  The veteran's sensation was intact.  The 
diagnosis was moderately severe right knee osteoarthritis.  

The veteran was afforded another VA examination in March 
1999.  He presented with complaints of right knee pain as 
well as complaints of discomfort in the hips, left knee and 
right foot.  The examiner noted that the veteran described a 
worsening condition, but the examiner opined that after 
interviewing the veteran, it appeared that the veteran was 
about the same as he had been when examined in December 1997 
and August 1998.  The veteran reported that his right knee 
gave way and that he wore soft knee supports bilaterally to 
improve function.  He also indicated that he used a cane at 
night for nocturia.  Objectively, it was difficult for the 
veteran to rise from a chair to a standing position or to 
otherwise transfer his weight.  He also had discomfort when 
twisting with weight on either leg.  Physical examination 
revealed mild valgus deformity in both knees, approximately 
15 degrees on the right and 10 degrees on the left, making 
the veteran knock-kneed.  The veteran was able to walk slowly 
without significant limp and he had range of motion of the 
right knee from 0 to 130 degrees.  There was no significant 
swelling, but there was some mild medial and lateral laxity 
in the right knee and some crepitation with motion in the 
right knee.  X-rays confirmed bilateral degenerative 
arthritic changes, worse in the right knee, particularly 
laterally, resulting in valgus deformity.  The examiner 
diagnosed the veteran with degenerative arthritis of the 
knees.

In September 1999, the veteran testified that his knee pain 
caused him to have difficulty standing, difficulty getting 
out of chairs and had required him to change his lifestyle.  
The veteran indicated that he retired from the United States 
Postal Service in 1990 after 23 years of service as a rural 
letter carrier.  The veteran's wife testified that the 
veteran had difficulty walking up stairs and difficulty 
sleeping due to knee pain.   

In light of the evidence and because the veteran is seeking a 
disability evaluation in excess of 30 percent for 
degenerative arthritis of the right knee, the Board has 
determined that diagnostic codes 5257, 5258, 5259, 5260 and 
5263 are not for consideration (although laxity is separately 
evaluated under Code 5257, as will be discussed).  The Board 
has also determined that diagnostic codes 5256 (ankylosis of 
the knee) and 5261 (limitation of extension of the leg) are 
inapplicable, as the objective evidence does not show that 
the veteran's disability is manifested by the criteria set 
forth for these codes.    

In reviewing the rating criteria in relation to the veteran's 
right knee disability, the Board finds that the disability 
picture attributable to his knee disability is most 
consistent with the current rating and does not warrant an 
evaluation in excess of 30 percent.  Considering the 
veteran's complaints in this case, it must be emphasized that 
the currently assigned 30 percent rating contemplates a 
marked knee disability and, apart from the laxity, is 
consistent with the objectively demonstrated knee 
symptomatology.  Specifically, it appears from the record 
that the veteran has been evaluated under DC 5262 by analogy, 
primarily on the basis of the genu valgus deformity of the 
right knee (the deformity is present bilaterally).  Other 
objective evidence of record shows that the veteran has 
consistently had a range of motion of the right knee of 0 to 
130 degrees from December 1997 to March 1999, with the 
exception of a finding of range of motion of 0 to 120 degrees 
in February 1999.  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II (2000).  Thus, the 
veteran's range of motion does not appear to have 
significantly decreased since December 1997.  

Additionally, the veteran has been shown to have mild medial 
and lateral laxity of the right knee, and he uses a cane and 
soft knee supports to improve knee function.   However, there 
is no evidence that the veteran requires the use of a rigid 
brace as contemplated by a 40 percent disability evaluation 
under DC 5262.  Further, in December 1997, the veteran was 
described as having significant impairment due to the 
condition of his right knee.  He was shown to have excessive 
fatigability, weakened movement with transfer and walking 
activities, and pain with motion and use of the legs.  In 
August 1998, the veteran was described as being moderately 
impaired and in the most recent VA examination report dated 
in March 1999, the examiner indicated that the veteran's 
condition was about the same as it was in December 1997 and 
August 1998.  Finally, even though the veteran has been shown 
to have degenerative arthritis of the right knee, there is no 
indication that his arthritis results in additional pain or 
disability not already encompassed by the currently assigned 
30 percent disability evaluation.  

Thus, the Board finds that there is no probative evidence to 
support the contention that the veteran's right knee 
arthritis is such as to warrant a 40 percent disability 
evaluation under DC 5262 or another diagnostic code.  The 
clinical evidence of record shows that the veteran has had a 
relatively stable amount of moderately disabling knee pain.  
He has maintained almost full range of motion.  The currently 
assigned 30 percent disability evaluation adequately 
compensates the veteran for the disability due to 
degenerative arthritis of the right knee by analogy to 
malunion of the tibia and fibula with marked knee disability.  

The veteran also claims entitlement to an initial disability 
evaluation in excess of 10 percent for the separately rated 
laxity of the right knee.  As previously indicated, the RO 
assigned an initial 10 percent disability evaluation for 
laxity of the right knee pursuant to DC 5257.  DC 5257 
provides for a 10 percent disability evaluation for slight 
recurrent subluxation or lateral instability.  A 20 percent 
disability evaluation is warranted for moderate, recurrent 
subluxation or lateral instability and a 30 percent 
disability evaluation is assignable for severe, recurrent 
subluxation or lateral instability.  

A review of the pertinent clinical evidence of record reveals 
that laxity of the right knee was not shown until February 
1999, when the veteran was examined by Dr. Goetz.  At that 
time the veteran had some anterior laxity.  In March 1999, a 
VA examiner indicated that the veteran had some mild medial 
and lateral laxity of the right knee.  The Board is satisfied 
that the veteran's disability picture attributable to laxity 
of his right knee is consistent with the 10 percent rating 
and does not warrant a higher evaluation at this time.  The 
veteran's laxity has not been characterized as being any more 
than mild and there was no evidence of laxity of the right 
knee until February 1999.  As such, the criteria for a higher 
disability evaluation under DC 5257 have not been met and the 
veteran's request for an initial disability evaluation in 
excess of 10 percent must the denied for the entire period of 
his claim.  

In deciding that the veteran is not entitled to an evaluation 
in excess of 30 percent for degenerative arthritis of his 
right knee disability or an initial evaluation in excess of 
10 percent for laxity of the right knee, the Board has 
considered whether higher evaluations are warranted pursuant 
to DeLuca, 8 Vet. App. at 206.  While the veteran's right 
knee is symptomatic, including some pain described by the 
veteran as constant, he has almost full range of motion and 
there is no clinical indication that his symptoms result in 
additional functional limitation to a degree that would 
support a rating in excess of the 30 percent and 10 percent 
evaluations.  There is no objective evidence to suggest 
weakness, fatigue, incoordination or any other symptoms 
resulting in additional functional limitation beyond that 
contemplated by the current disability evaluations. 

The Board also notes that the VA General Counsel (GC) has 
issued two opinions pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and also has instability of the knee may be evaluated 
separately under DC 5003 and 38 C.F.R. § 4.71a DC 5257 (2000) 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998).  
Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261 (flexion limited to 60 degrees or extension limited 
to 5 degrees, respectively), or when there is painful motion 
such that it adds to the actual limitation of motion shown 
under DC 5260 or DC 5261.  (9-98 at paragraphs 1, 6).  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain. (9-98 at paragraphs 4, 6); 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

In this case, there is clearly x-ray evidence of arthritis 
and some evidence that the veteran has mild laxity of the 
right knee.  However, there is no evidence to show that he 
meets the criteria for at least a noncompensable evaluation 
under DC 5260 (which requires a showing of flexion limited to 
60 degrees) or a noncompensable evaluation under DC 5261 
(which requires a showing of extension limited to 5 degrees).  
The veteran has had nearly full range of motion of the right 
knee.  Thus, even though there is x-ray evidence of arthritis 
and evidence of laxity, the veteran does not have additional 
disability, or painful motion that is not already encompassed 
by his currently assigned evaluations.  Accordingly, the 
Board concludes that he is not entitled to an additional 
rating on the basis of actual limitation or painful motion 
because the current 30 percent rating under DC 5262 is 
sufficient to encompass disability due to these factors which 
would otherwise be for consideration for rating arthritis 
under Codes 5010, 5003, and 38 C.F.R. §§ 4.40 and 4.45 
(functional loss due to painful motion).  

Finally, the Board has also considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4 as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran has not asserted, and the evidence does 
not show, that his right knee has caused marked interference 
with employment (beyond that contemplated by the assigned 
evaluations) or necessitated frequent periods of 
hospitalization.  During the September 1999 hearing, the 
veteran testified that he retired a number of years earlier 
after a career with the United States Postal Service.  He did 
not assert that his retirement or current unemployability was 
caused by his right knee disability and he has not had recent 
hospitalizations due to the right knee.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1)(2000) have not been met.  
The veteran is, of course, free to reopen his claim for 
increase at any time with evidence of increased disability, 
particularly if he decides to undergo a total knee 
replacement as discussed in his outpatient treatment records.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for degenerative arthritis of the right knee is 
denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for laxity of the right knee is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

